DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 09/16/2022. As indicated by the amendment: claims 1, 4, 7-9 and 12-13 have been amended and claims 15-20 have been added. Claims 1-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2018/0161024) in view of Vidal et al. (US 5405328).
Regarding claim 1, Davis discloses a trocar for insertion into an organ of a patient, the trocar comprising: a cannula (4/7; Figs. 1-2; par. [0025]-[0026]) having a longitudinal axis and a channel inside the cannula (channel is interpreted as the path along which light passes, that is formed by 12 and 8; Figs. 2-4), the channel being oriented parallel to the longitudinal axis (Figs. 2-4); an obturator body (22; Fig. 10; par. [0036]), configured to be inserted into the cannula (4/7), the obturator body (22) including a depression (29) configured to conform with the channel inside the cannula when the obturator is inserted into the cannula (Fig. 10; par. [0036]).
Although Davis discloses that the obturator head may have a sharp tip (Figs. 7 and 10), it does not specifically disclose two or more interchangeable obturator heads, each configured to be detachably fitted at a distal end of the obturator body. Vidal teaches an analogous trocar having two or more interchangeable obturator heads (210-215; Figs. 15-16), each configured to be detachably fitted at a distal end of the obturator body (201; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particular surgical procedure, as taught by Vidal.
Regarding claim 2, Davis in view of Vidal disclose the trocar according to claim 1, wherein the obturator heads (Vidal: 201-215; Figs. 15-16) have different respective geometries for penetrating different respective tissue types.
Regarding claim 3, Davis in view of Vidal disclose the trocar according to claim 1, wherein the interchangeable obturator heads are configured for use in an invasive brain procedure (Fig. 7; capable of such intended use).
Regarding claim 9, Davis discloses a method, comprising: assembling a trocar by fitting the obturator (22) in a cannula (4/7; Figs. 2-4 and 7; par. [0025]-[0026] and [0036]); and inserting the trocar into a brain of a patient, so as to perform a medical procedure on the patient (Fig. 7).
Although Davis discloses that the obturator head may have a sharp tip (Fig. 7), it does not specifically disclose selecting an obturator head from among two or more interchangeable obturator heads and detachably fitting the selected obturator head at a distal end of an obturator body, to form an obturator. Vidal teaches an analogous method comprising selecting an obturator head from among two or more interchangeable obturator heads and detachably fitting the selected obturator head at a distal end of an obturator body (201), to form an obturator (210-215; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particular surgical procedure, as taught by Vidal.
Regarding claim 10, Davis in view of Vidal disclose the method according to claim 9, wherein the obturator heads (Vidal: 201-215; Figs. 15-16) have different respective geometries for penetrating different respective tissue types.
Regarding claim 11, Davis in view of Vidal disclose the method according to claim 9,  wherein the medical procedure comprises an invasive brain procedure (Fig. 7).
Regarding claim 15, Davis in view of Vidal disclose the trocar according to claim 2, wherein an obturator head of the two or more interchangeable obturator heads comprises a sharp tip configured to penetrate bone (Fig. 7).
Regarding claim 16, Davis in view of Vidal disclose the trocar according to claim 2, wherein an obturator head of the two or more interchangeable obturator heads comprises a sharp tip configured to penetrate muscle (Fig. 7).
Regarding claim 17, Davis in view of Vidal disclose the trocar according to claim 2, wherein an obturator head of the two or more interchangeable obturator heads comprises a smooth tip configured to penetrate brain tissue (Fig. 7).
Regarding claim 18, Davis in view of Vidal disclose the trocar according to claim 2, wherein the obturator body is configured to be slidable inside the cannula and along the longitudinal axis (Fig. 10; par. [0036]).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2015/0272617 A1) in view of Vidal et al. (US 5405328).
Regarding claim 1, MacDonald discloses a trocar for insertion into a patient, the trocar comprising: (a) cannula (12; par. [0029]; Fig. 1) having a longitudinal axis, and a channel (122; par. [0029]; Figs. 1A and 3) inside the inside the  cannula, the channel oriented parallel to the longitudinal axis (Figs. 1A and 3); an obturator body (18; Figs. 9-10) configured to be inserted into the cannula (12), the obturator body including a depression (lowered portions of 74; Fig. 8; par. [0033]) configured to conform with the channel (122/22) inside the cannula when the obturator is inserted into the cannula.
However, MacDonald does not specifically disclose two or more interchangeable obturator heads, each configured to be detachably fitted at a distal end of the obturator body. Vidal teaches an analogous trocar having two or more interchangeable obturator heads (210-215; Figs. 15-16), each configured to be detachably fitted at a distal end of the obturator body (201; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particular surgical procedure, as taught by Vidal.
Regarding claim 9, MacDonald discloses a method, comprising: assembling a trocar by fitting the obturator (18) in a cannula (12; par. [0029] and [0033]); and inserting the trocar into a brain of a patient, so as to perform a medical procedure on the patient (Fig. 7).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Vidal, as applied to claim 1 above, in view of Burnett et al. (US 2008/0249467).
Regarding claim 4, MacDonald in view of Vidal disclose the trocar according to claim 1, and comprising: (a) a camera (152; par. [0029]; Figs. 1-4), which is disposed proximal to a distal opening (Figs. 1-4) and is configured to provide images of the distal opening of the cannula while remaining inside of the lumen of the cannula, the distal opening being positioned on the longitudinal axis (Figs. 1-4). 
However, MacDonald does not specifically disclose it comprising a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of MacDonald in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of MacDonald so that the entire field of view can be viewed by the operator.
Regarding claim 5, MacDonald discloses the trocar according to claim 4, wherein the camera (152) is tilted relative to the longitudinal axis (tilted when 148 is rotated; par. [0027]), to have a center viewing direction of the camera point at a center of the distal opening of the cannula (capable of such viewing).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Vidal in view of Burnett as applied to claims 5 above, and further in view of Chang et al. (US 2006/0004286).
Regarding claim 6, MacDonald in view of Vidal in view of Burnett disclose the trocar according to claim 5. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the prior art references substantially disclose the claimed invention, neither Davis, Bayer, MacDonald, nor Hendershot disclose, or otherwise render obvious, wherein the interchangeable obturator heads each comprise a head depression to conform with the channel inside the cannula when the obturator is inserted into the cannula, in combination with the other elements of the claims. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Although the prior art references substantially disclose the claimed invention, neither Davis, Bayer, MacDonald nor Hendershot disclose, or otherwise render obvious, using a position sensor disposed at a distal end of a channel of the cannula, without obstructing a field of view of the camera, generating signals indicative of a position of the distal end in the brain; and using on the generated signals, estimating the position of the distal end of the trocar in the brain. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.
Claims 19-20 are allowed. Although the prior art references substantially disclose the claimed invention, neither Davis, Bayer nor Hendershot disclose, or otherwise render obvious, a detachable obturator head configured to be detachably fitted at the distal end of the obturator body, the obturator head including depression configured to conform with the channel inside the cannula when the obturator is inserted into the cannula, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
19 DEC 22